FILED
                             NOT FOR PUBLICATION                               JUL 25 2011

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ALBERT YOUNG,                                      No. 09-17690

               Plaintiff - Appellant,              D.C. No. 2:03-cv-00951-FCD-
                                                   JFM
  v.

PETER BRESLER, Doctor, CA Mens                     MEMORANDUM *
Colony; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Frank C. Darrell, Jr., District Judge, Presiding

                              Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Albert Young, a California state prisoner, appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his hepatitis C in violation of his federal and state constitutional


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
rights. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Morrison v. Hall, 261 F.3d 896, 900 (9th Cir. 2001). We may affirm on any

ground supported by the record, Enlow v. Salem–Keizer Yellow Cab Co., 389 F.3d

802, 811 (9th Cir. 2004), and we affirm.

      Summary judgment for defendants Brown and McArthur was proper

because Young failed to raise a genuine dispute of material fact as to whether their

failure to inform Young that he had hepatitis C and provide him treatment for his

Hepatitis C caused or will cause Young further injury. See Shapely v. Nev. Bd. of

State Prison Comm’rs, 766 F.2d 404, 407 (9th Cir. 1985) (per curiam) (a delay in

medical treatment must lead to further injury to support a claim of deliberate

indifference); see also Ochoa v. Superior Court, 703 P.2d 1, 10-14 (Cal. 1985)

(applying the same analytic framework to the plaintiff’s claim of deliberate

indifference to medical needs under the state and federal constitutions).

      The district court did not abuse its discretion by denying Young’s request for

appointment of new counsel after Young terminated his prior court-appointed

counsel because Young failed to show “exceptional circumstances.” Wilborn v.

Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986) (setting forth the standard of

review).

      Young’s remaining contentions are unpersuasive.


                                           2                                     09-17690
      Young’s requests for appointment of counsel and an expert, set forth in his

supplement to his opening brief, are denied.

      Young’s request for judicial notice of his district court filings concerning his

request to terminate counsel is denied as unnecessary because those filings are part

of the record.

      AFFIRMED.




                                          3                                    09-17690